Exhibit 10.1

EXECUTION COPY

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 6,
2012, is made by and among Knight Capital Group, Inc., a Delaware corporation
(the “Company”) and the investors signatory hereto (each, an “Investor” and
collectively, the “Investors”).

W I T N E S S E T H:

WHEREAS, each of the Investors and the Company desires that the Investors will
purchase and acquire from the Company, and the Company will issue and sell to
each Investor, that number of shares of two newly created series of preferred
stock designated the Series A-1 Perpetual Convertible Preferred Stock, par value
$.01 per share (“Series A-1 Shares”) and Series A-2 Perpetual Convertible
Preferred Stock, par value $.01 per share (“Series A-2 Shares” and together with
the Series A-1 Shares, the “Securities”), of the Company, set forth opposite
such Investor’s name on Exhibit A hereto and having the terms, rights,
obligations and preferences set forth in the Certificate of Designation (the
“Preferred Stock CoD”) attached as Exhibit B hereto, in each case, at a purchase
price of $1,000 per share;

WHEREAS, each Investor is acting independently of each other Investor and is
making an independent investment decision with respect to its purchase of
Securities and otherwise with respect to the Transaction Documents and
transactions contemplated thereby;

NOW THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and conditions contained herein, the
parties hereto agree as follows.

ARTICLE I

AUTHORIZATION AND SALE OF SECURITIES

Upon the terms and subject to the conditions of this Agreement, on the Closing
Date the Company shall issue, sell and deliver to each Investor, in the amounts
set forth on Exhibit A hereto, and each such Investor shall, severally and not
jointly, purchase from the Company that number of Securities set forth opposite
such Investor’s name on Exhibit A hereto, at a purchase price of $1,000 per
share, free and clear of all liens, encumbrances, equities or claims for an
aggregate purchase price of $400,000,000 in cash (the “Purchase Price”) to be
paid in full to the Company.

ARTICLE II

CLOSING AND DELIVERY OF SECURITIES AND FUNDS

Section 2.1 The consummation of the transactions contemplated hereby (the
“Closing”) shall take place, subject to the satisfaction or waiver of all
conditions to the Closing set forth in Article III hereof, at the offices of
Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York City, at 8:30 a.m.
New York City time on August 6, 2012 (such date, the



--------------------------------------------------------------------------------

“Closing Date”), subject to all conditions set forth in Article III having been
satisfied or waived (other than those conditions that by their nature are to be
satisfied by actions taken at Closing).

Section 2.2 At the Closing, each Investor shall deliver to the Company:

(a) an amount equal to each Investor’s share of the Purchase Price (as set forth
on Exhibit A), such amount may be net of any expenses or fees and is to be
delivered in immediately available funds by wire transfer to the account set
forth in Schedule 2.2 hereto, and

(b) all other documents to be delivered to the Company by such Investor pursuant
to Section 3.2 hereof.

Section 2.3 At the Closing, the Company shall deliver to the Investors:

(a) an aggregate of 400,000 shares of Securities, such amount allocated to and
registered in the name of each Investor, as set forth on Exhibit A hereto, with
each Investor receiving 19.9% of such Securities as Series A-1 and 80.1% of such
Securities as Series A-2; and

(b) all other documents and certificates to be delivered to the Investors by the
Company pursuant to Section 3.1 hereof.

The Company will deliver the Securities at the Closing in the form of physical
share certificates, and the Company will use its reasonable best efforts to
engage a transfer agent promptly following Closing and effect the transfer of
physical certificates into book-entry form in accordance with customary
procedures.

ARTICLE III

CLOSING CONDITIONS

The obligation of the parties to complete the transactions contemplated by
Article II hereof (the “Securities Purchase”) shall be conditioned on the
satisfaction or waiver of the following conditions.

Section 3.1 The obligation of the Investors to complete the Securities Purchase
shall be conditioned on the satisfaction or waiver by the Investors of the
following conditions.

(a) The Investors shall have received an opinion, dated the Closing Date, from
Wachtell, Lipton, Rosen & Katz, and/or another nationally recognized law firm,
as counsel to the Company, as to the validity of the Securities being sold in
the Securities Purchase, the compliance of the Securities Purchase with federal
securities laws, and other matters as are customary in comparable securities
purchases substantially in the form set forth in Schedule 3.1(a) to this
Agreement.

(b) The representations and warranties of the Company contained in this
Agreement shall be true and correct on and as of the date hereof and on and as
of the Closing

 

-2-



--------------------------------------------------------------------------------

Date as if made on and as of the Closing Date (except for any such
representations or warranties expressly made as of the date hereof or as of
another date, which shall be true and correct as of such date), and the
Investors shall have received a certificate of the Chief Executive Officer of
the Company, dated as of the Closing Date, substantially in the form set forth
in Schedule 3.1(b) to this Agreement, certifying to that fact.

(c) The Company shall have performed in all material respects all of its
covenants and obligations in this Agreement that are to be performed at or prior
to the Closing Date, and the Investors shall have received a certificate of the
Chief Executive Officer of the Company, dated as of the Closing Date,
substantially in the form set forth in Schedule 3.1(b) to this Agreement,
certifying to that fact.

(d) The Company shall use its best efforts to have filed or caused to be filed
by 6:45 A.M. New York Time and in no event later than 8:00 A.M. New York Time on
the Closing Date, a shelf registration statement on Form S-3 (the “Shelf”), for
the issuance and resale of the Securities and the shares of Class A Common
Stock, par value $0.01 per share, of the Company (the “Common Stock”) into which
the Securities are convertible, with the Securities and Exchange Commission (the
“Commission”), in accordance with and pursuant to Rule 415 promulgated under the
Securities Act of 1933, as amended (the “Securities Act”) (or any successor rule
then in effect), the Shelf shall have become automatically effective upon its
filing, and no stop order or other suspension of the effectiveness thereof shall
have occurred.

(e) The Company shall have duly filed with the Secretary of State of the State
of Delaware the Preferred Stock CoD.

(f) On the Closing Date, the Company shall have duly executed and delivered to
the Investors a Registration Rights Agreement in substantially the form set
forth as Exhibit C hereto (the “Registration Rights Agreement”).

Section 3.2 The obligation of the Company to complete the Securities Purchase
shall be conditioned on the satisfaction or waiver by the Company of the
following conditions.

(a) The representations and warranties of the Investors contained in this
Agreement shall be true and correct on and as of the date hereof and on and as
of the Closing Date as if made on and as of the Closing Date (except for any
such representations or warranties made as of the date hereof or as of another
date, which shall be true and correct as of such date).

(b) Each Investor shall have performed in all material respects all of its
covenants and obligations in this Agreement that are to be performed at or prior
to the Closing.

(c) On the Closing Date, each Investor shall have duly executed and delivered to
the Company the Registration Rights Agreement.

 

-3-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

The Company hereby represents and warrants to, and covenants with, the
Investors, that, except as otherwise disclosed in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2011 or its other reports and
forms filed with or furnished to the Commission under Sections 12, 13, 14 or
15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) after
December 31, 2011 (excluding disclosures of risks included in any
forward-looking statement disclaimers or other statements that are similarly
nonspecific and are predictive and forward-looking in nature) (the “SEC
Reports”) and before the date of this Agreement, on the date hereof and as of
the Closing Date (or such other date specified herein):

Section 4.1 Organization, Authority and Significant Subsidiaries. The Company
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business as currently conducted,
and, except as has not and could not be reasonably likely to have a Material
Adverse Effect (as defined below), has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties, or
conducts any business so as to require such qualification; each subsidiary of
the Company that is a “significant subsidiary” within the meaning of Rule
1-02(w) of Regulation S-X under the Securities Act (individually a “Significant
Subsidiary” and collectively the “Significant Subsidiaries”) has been duly
organized and is validly existing in good standing under the laws of its
jurisdiction of organization.

Section 4.2 Capitalization. The authorized capital stock of Company consists of
500,000,000 shares of Class A common stock (the “Common Stock”), 20,000,000
shares of Class B common stock (the “Class B Common Stock”) and 20,000,000
shares of preferred stock, of which, as of August 3, 2012, (1) 97,809,563 shares
of Common Stock were issued and outstanding, (2) 2,674,000 shares of Common
Stock were reserved for issuance in respect of outstanding options, warrants and
convertible securities, and (3) no shares of preferred stock were issued and
outstanding. As of such date, the Company held 72,528,395 shares of Common Stock
in its treasury. The Company has no series or class of capital stock, whether or
not issued or outstanding, that will, upon issuance of the Securities, rank
senior to the Securities with respect to the payment of dividends or the
distribution of assets in the event of any dissolution, liquidation or winding
up of the Company. The Company will reserve that number of shares of Common
Stock sufficient for issuance upon conversion of the Securities being issued and
sold pursuant to this Agreement.

Section 4.3 Authorization, Enforceability of Transaction Documents. The Company
has the power and authority to enter into the Transaction Documents (as defined
below) and to carry out its obligations hereunder and thereunder (which includes
the issuance of the Securities and the Common Stock to be issued upon conversion
of the Securities). The execution, delivery and performance of the Transaction
Documents (as defined below) by the Company and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company and its

 

-4-



--------------------------------------------------------------------------------

stockholders other than the filing of the Preferred Stock CoD with the Secretary
of State of the State of Delaware pursuant to this Agreement, which will be made
prior to the Closing.

This Agreement and the other Transaction Documents will be validly executed and
delivered by the Company and assuming due authorization, execution and delivery
of such agreement by each other party thereto, will constitute a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity
(“Bankruptcy Exceptions”).

As of the date of execution of the Transaction Documents, and assuming the
accuracy of the representation of each Investor in Sections 5.8 and 5.9, neither
the execution, delivery and performance by the Company hereof and thereof, nor
the consummation of the transactions contemplated hereby and thereby, nor
compliance by the Company with any of the provisions thereof, will violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any Significant
Subsidiary under any of the terms, conditions or provisions of (A) its
certificate of incorporation or bylaws or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Significant Subsidiary is a party or by
which it may be bound, or to which the Company or any Significant Subsidiary or
any of the properties or assets of the Company or any Significant Subsidiary may
be subject, or (C) subject to compliance with the statutes and regulations
referred to in the next paragraph, any statute, rule or regulation or any
judgment, ruling, order, writ, injunction or decree applicable to the Company or
any Significant Subsidiary or any of their respective properties or assets
except, in the case of clauses (B) and (C), for those occurrences that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Other than the filing of the Preferred Stock CoD with the Secretary of State of
the State of Delaware, any current report on Form 8-K required to be filed with
the Commission, the expiration of any applicable waiting period (if any) under
the Hart-Scott-Rodino Antitrust Improvements Act, any notice required by the
NYSE to be provided to stockholders, and such as have been made or obtained, no
notice to, filing with, exemption or review by, or authorization, consent or
approval of, any governmental or regulatory authority (collectively,
“Governmental Entities”) is required to be made or obtained by the Company in
connection with the Securities Purchase (the “Required Approvals”).

As used herein, the term “Transaction Documents” refers collectively to this
Agreement and the Registration Rights Agreement.

Section 4.4 Company Financial Statements. The audited and interim consolidated
financial statements of the Company and its subsidiaries included or
incorporated by reference in the SEC Reports present fairly in all material
respects the consolidated financial

 

-5-



--------------------------------------------------------------------------------

position of the Company and its consolidated subsidiaries as of the dates
indicated therein and the consolidated results of their operations for the
periods specified therein (subject, in the case of the unaudited interim
financial statements to normal year-end adjustments); and except as stated
therein, such financial statements were prepared in conformity with generally
accepted accounting principles in the U.S. applied on a consistent basis (except
as may be noted therein). For purposes of this Section 4.4 and Section 4.5, the
“SEC Reports” shall include the Form 8-K that will be filed by the Company prior
to the filing of the Shelf in substantially the form attached hereto as Exhibit
D.

PricewaterhouseCoopers LLP, who have certified certain financial statements of
the Company and its subsidiaries, are independent public accountants as required
by the Exchange Act and the rules and regulations of the Commission and the
Public Company Accounting Oversight Board.

The Company and its subsidiaries do not have any liabilities or obligations
(accrued, absolute, contingent or otherwise), other than liabilities or
obligations (i) reflected on, reserved against, or disclosed in the notes to,
the Company’s consolidated balance sheet included in the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended March 31, 2012, (ii) disclosed
in the Company’s Current Report on Form 8-K filed on July 18, 2012 or (iii) that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 4.5 No Material Adverse Effect. Since January 1, 2012 and except as
described in the SEC Reports, (i) no event or circumstance has occurred that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect, and (ii) with the exception of the Trading Loss
and actions and losses taken in response thereto, the Company and each of its
subsidiaries have conducted their business in the ordinary course and neither
the Company nor any of its subsidiaries have experienced any material losses or
other losses or events that could reasonably be expected to alter in any
material respect the balance sheet of the Company and its subsidiaries on a
consolidated basis.

Section 4.6 Proceedings. Except as disclosed in the SEC Reports, there are no
litigation, regulatory, governmental or similar proceedings pending or, to the
Company’s knowledge, threatened to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 4.7 Compliance with Laws; Permits. The Company and each of its
subsidiaries have conducted their businesses in compliance with and currently
are in compliance with all applicable federal, state and foreign laws,
regulations and applicable stock exchange requirements (including but not
limited to compliance with all net capital requirements under Rule 15c3-1 and
Rule 15c3-3 under the Exchange Act, as applicable), except where (i) the failure
to be in compliance could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or (ii) the necessity of compliance, or
the failure to comply, therewith is being contested in good faith by appropriate
proceedings.

 

-6-



--------------------------------------------------------------------------------

The Company and each of its subsidiaries have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, any Governmental Entities that are required in order to
carry on their business as presently conducted, except where the failure to have
such permits, licenses, authorizations, orders and approvals or the failure to
make such filings, applications and registrations, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
and all such permits, licenses, certificates of authority, orders and approvals
are in full force and effect and, to the knowledge of the Company, no suspension
or cancellation of any of them is threatened, and all such filings, applications
and registrations are current, except where such absence, suspension or
cancellation, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

Section 4.8 Authorization of Securities. The issuance of the Securities to be
issued pursuant to this Agreement and the issuance of Common Stock upon
conversion of the Securities have been duly authorized by all necessary
corporate action on the part of the Company, and (taking into account the
matters described in Section 4.10) no approval of the Company’s stockholders is
required under any law or under the regulations and policies of any securities
exchange in connection therewith. Upon the issuance and sale of the Securities
to be issued pursuant to this Agreement and the issuance, in accordance with the
terms of the Preferred Stock CoD, of Common Stock into which the Securities are
convertible, such Securities and Common Stock will (A) be duly authorized by all
necessary corporate action on the part of the Company, (B) be validly issued,
fully paid and nonassessable, (C) not have been issued in violation of any
preemptive or other similar right, and (D) if such shares are treasury shares,
be free of any adverse claim.

Section 4.9 Reports. Since January 1, 2011, the Company has timely filed all
documents required to be filed with the Commission pursuant to Sections 13(a),
14(a) or 15(d) of the Exchange Act, except where the failure to so file could
not reasonably be expected to have a Material Adverse Effect.

The SEC Reports filed by the Company prior to the Closing Date, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder,
and none of such documents contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make such statements, in the light of the circumstances in which they were made,
not misleading.

Since January 1, 2011, the Company and each subsidiary have filed all material
reports, registrations and statements, together with any required amendments
thereto, that it was required to file with any applicable federal or state
securities or banking authorities, except where the failure to file any such
report, registration or statement, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. As of their respective
dates, each of the foregoing reports complied with all applicable rules and
regulations promulgated by applicable foreign, federal or state securities or
banking authorities, as the case may be, except for any failure that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

-7-



--------------------------------------------------------------------------------

The records, systems, controls, data and information of the Company and its
subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the subsidiaries or their accountants (including all means of
access thereto and therefrom). The Company (i) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) under the
Exchange Act) to ensure that material information relating to the Company,
including its subsidiaries, is made known to the chief executive officer and the
chief financial officer of the Company by others within those entities, and
(ii) has disclosed, based on its most recent evaluation prior to the date
hereof, to the Company’s outside auditors and the audit committee of the
Company’s board of directors (A) any significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting (as defined in Rule 13a-15(f) under the Exchange Act) that,
individually or in the aggregate, could reasonably be expected to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (B) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting. As of the date hereof, to the knowledge of
the Company, there is no reason that its outside auditors and its chief
executive officer and chief financial officer will not be able to give the
certifications and attestations required pursuant to the rules and regulations
adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, without
qualification, when next due. No representation is given in the second and third
sentences of this paragraph with respect to any facts arising out of the events
described in Section 4.14.

Section 4.10 NYSE Approval. The NYSE has informed the Company in writing that
the “financial viability” exception set forth in Section 312.05 of the NYSE’s
Listed Company Manual will be applicable to the Securities Purchase and has not
given any subsequent contrary indication.

Section 4.11 FINRA Approval. The Financial Industry Regulatory Authority
(“FINRA”) has informed the Company that the consummation of the Securities
Purchase will not require the consent of FINRA and has not given any subsequent
contrary indication.

Section 4.12 Ginnie Mae. Urban Financial Group (“UFG”) is an approved
seller/servicer in good standing with the Government National Mortgage
Association (“Ginnie Mae”) and the United States Department of Housing and Urban
Development (“HUD”), is duly qualified, licensed, registered and otherwise
authorized under all applicable federal, state and local laws, and regulations,
and, if applicable, meets the minimum capital requirements set forth by the
Office of the Comptroller of the Currency, and will use its best efforts to
ensure that it remains in compliance with the rules and procedures of Ginnie Mae
and HUD necessary to remain in good standing. UFG has not received any notice or
other communication from Ginnie Mae or HUD indicating that UFG will face any
contemplated, pending or threatened adverse change to its good standing with
Ginnie Mae or HUD.

Section 4.13 UFG Lines of Credit. Listed on Schedule 4.13 are all warehouse
lines of credit (the “Lines of Credit”) to which UFG is a party with
non-affiliates. UFG has not received any notice from any creditor thereunder
that a default or event of default exists or may exist or that any creditor is
reserving any of its rights under the Lines of Credit, no waiver,

 

-8-



--------------------------------------------------------------------------------

amendments or modifications to the Lines of Credit since July 31, 2012 have been
validly executed and are now existing and UFG is able to borrow funds pursuant
to the terms set forth in the Lines of Credit.

Section 4.14 Recent Events. The trading loss (the “Trading Loss”) sustained by
the Company on August 1, 2012, as disclosed by the Company in its Form 8-K dated
August 2, 2012, was the result of a technology malfunction related to the
Company’s installation of trading software that caused the Company to send for
execution erroneous orders in NYSE-listed securities. The Trading Loss does not
exceed approximately $440 million and did not result from any fraud or wrongful
conduct by any officer, director or employee of the Company and this software
has been removed from the Company’s systems.

Section 4.15 WKSI Status. (i) At the execution time of this Agreement (the
“Execution Time”) (with such date being used as the determination date for
purposes of this Section 4.15) and (ii) on the Closing Date, the Company was or
is (as the case may be) a “well-known seasoned issuer” as defined in Rule 405 of
the Securities Act.

Section 4.16 Material Adverse Effect. As used in this Agreement, the term
“Material Adverse Effect” means (other than any of the following arising out of
the events described in Section 4.14) any fact, circumstance, event, change,
effect or occurrence that, individually or in the aggregate with all other
facts, circumstances, events, changes, effects or occurrences, has a material
adverse effect on (i) the business, assets, liabilities, results of operations,
financial condition or prospects of the Company and its consolidated
subsidiaries taken as a whole or (ii) the ability of the Company to consummate
the transactions contemplated by this Agreement.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTORS

Each Investor hereby represents and warrants to, and covenants with, the Company
as follows (it being understood that each Investor is providing such
representations, warranties and covenants on its own behalf only and hereby
makes no representations, warranties or covenants regarding any other Investor).

Section 5.1 (1) It is (a) an “accredited investor” within the meaning of Rule
501 of Regulation D promulgated under the Securities Act, (b) aware that the
sale of the Securities (including the Common Stock into which the Securities are
convertible) to it is being made in reliance on a private placement exemption
from registration under the Securities Act and (c) acquiring the Securities for
its own account.

(2) It understands and agrees on behalf of itself and on behalf of any investor
account for which it is purchasing Securities, and each subsequent holder of
shares of Securities by its acceptance thereof will be deemed to agree, that
such Securities are being offered in a transaction not involving any public
offering within the meaning of the Securities Act, that such Securities have not
been and, except as contemplated by the Registration Rights Agreement, will not
be registered under the Securities Act and that such

 

-9-



--------------------------------------------------------------------------------

Securities may be offered, resold, pledged or otherwise transferred only (i) in
a transaction not involving a public offering, (ii) pursuant to an exemption
from registration under the Securities Act provided by Rule 144 thereunder (if
available), (iii) pursuant to an effective registration statement under the
Securities Act, or (iv) to the Company or one of its subsidiaries, in each of
cases (i) through (iv) in accordance with any applicable securities laws of any
State of the United States, and that it will, and each subsequent holder is
required to, notify any subsequent purchaser of Securities from it of the resale
restrictions referred to above, as applicable, and will provide the Company and
the transfer agent such certificates and other information as they may
reasonably require to confirm that the transfer by it complies with the
foregoing restrictions, if applicable.

(3) It understands that, unless sold pursuant to a registration statement that
has been declared effective under the Securities Act or in compliance with Rule
144, the Company may require that the Securities will bear a legend or other
restriction substantially to the following effect (it being agreed that if the
Securities are not certificated, other appropriate restrictions shall be
implemented to give effect to the following).

THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE) SUBJECT TO THE COMPANY’S RIGHT
PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (II) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO IT, (III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER
IS REQUIRED TO, NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE
RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

(4) It: (a) is able to fend for itself in the transactions contemplated hereby;
(b) has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Securities; and (c) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment.

(5) It understands that the Company will rely upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements and agrees

 

-10-



--------------------------------------------------------------------------------

that if any of the representations and acknowledgements deemed to have been made
by it by its purchase of the Securities is no longer accurate, it shall promptly
notify the Company. If it is acquiring Securities as a fiduciary or agent for
one or more accounts, it represents that it has sole investment discretion with
respect to each such account and it has full power to make the foregoing
representations, acknowledgements and agreements on behalf of such account.

Section 5.2 It acknowledges that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with such issue of Securities, in any jurisdiction outside the
United States where action for that purpose is required. It will comply with all
applicable laws and regulations in each foreign jurisdiction in which it may
purchase, offer, sell or deliver Securities or have in its possession or
distribute any offering material, in all cases at its own expense.

Section 5.3 It has full right, power, authority and capacity to enter into the
Transaction Documents and to consummate the transactions contemplated thereby
and has taken all necessary action to authorize the execution, delivery and
performance of the Transaction Documents.

Section 5.4 Status. It has been duly organized and is validly existing under the
laws of its jurisdiction of incorporation or organization.

Section 5.5 Authorization of the Registration Rights Agreement. As of the
Closing Date, the Registration Rights Agreement will have been duly authorized
by such Investor, and will be validly executed and delivered by the Investor and
assuming due authorization, execution and delivery of such agreement by the
Company, will constitute a valid and binding obligation of such Investor,
enforceable against such Investor in accordance with its terms, except to the
extent that the enforcement thereof may be limited by the Bankruptcy Exceptions
and except as rights to indemnification and contribution under the Registration
Rights Agreement may be limited under applicable law or policy.

Section 5.6 Authorization of this Agreement. This Agreement has been duly
authorized, validly executed and delivered by such Investor, and assuming due
authorization, execution and delivery of this Agreement by the Company,
constitutes a valid and binding obligation of such Investor, enforceable against
such Investor in accordance with its terms, except to the extent that the
enforcement thereof may be limited by the Bankruptcy Exceptions.

Section 5.7 Approvals. Other than such as have been made or obtained, no notice
to, filing with, exemption or review by, or authorization, consent or approval
of, any Governmental Entity is required to be made or obtained by the Investor
in connection with the consummation by such Investor of the Securities Purchase.

Section 5.8 Ownership. Neither such Investor nor any affiliate of such Investor
is or has been during the past three years an “interested stockholder” of the
Company as defined in Section 203 of the Delaware General Corporation Law.

 

-11-



--------------------------------------------------------------------------------

Section 5.9 Investors. Such Investor is acting independently with respect to the
Security Purchase, the Transaction Documents and the other transactions
contemplated thereby, and is not acting as part of a group or in concert with
any other person or entity. Such Investor is not party to any agreement,
arrangement or understanding for the purpose of acquiring, holding, voting or
disposing of, in each case, any Securities or Common Stock or other securities
of the Company or any option, warrant or other right to acquire any of the
foregoing.

Section 5.10 Exculpation. Each Investor acknowledges that it is not relying upon
any other person in making its investment or decision to invest in the Company
(other than the Company pursuant to any written agreement). Each Investor agrees
that no Investor nor their respective affiliates, controlling persons, officers,
directors, partners, agents or employees of any Investor shall be liable to any
other Investor for any action heretofore or hereafter taken or omitted to taken
by any of them in connection with their purchase or acquisition of any
Securities hereunder, except with respect to breaches of any Transaction
Documents.

ARTICLE VI

CERTAIN ADDITIONAL AGREEMENTS OF THE PARTIES

Section 6.1 NYSE Listing. The Company shall use its best efforts to cause the
Common Stock to be issued upon conversion of the Securities to be approved for
listing on the New York Stock Exchange (the “NYSE”), subject to official notice
of issuance, prior to the close of business on the Closing Date.

Section 6.2 Other Transaction Agreements. Each of the Company and the Investors
shall duly execute and deliver at the Closing the Registration Rights Agreement.

Section 6.3 Preferred Stock Certificate of Designations. Prior to the Closing,
the Company shall duly file with the Secretary of State of the State of Delaware
the Preferred Stock CoD.

Section 6.4 Investigation. Each Investor, for so long as it holds a number of
shares of Securities or of the Common Stock into which Securities have been
converted that in the aggregate (assuming conversion of the Securities) equals
at least 2% of the outstanding Common Stock, shall be entitled to examine the
books and records of the Company and inspect its facilities and request
information at reasonable times and intervals concerning the general status of
the Company’s financial condition and operations, provided that (a) the Company
need not provide access to highly confidential proprietary information and
facilities or competitively sensitive information; (b) the Company need not
provide any such Investor any material non-public information unless such
Investor executes a confidentiality agreement that is reasonably acceptable to
the Company and (c) the Company shall not be required to waive any legal
privilege.

Section 6.5 Board of Directors. At the next duly convened meeting of the Board
of Directors or as soon as practicable thereafter, but no later than one month
from the date hereof, the Company shall cause to be appointed to the Board of
Directors three additional directors consisting of (i) one (the “Blackstone
Director”) that will be selected by Blackstone Capital Partners VI L.P.
(“Blackstone”), (ii) one (the “GA Director”) that will be selected by General
Atlantic (“GA”), and (iii) one (the “Third Director” and, collectively, the
“Preferred

 

-12-



--------------------------------------------------------------------------------

Stock Directors”) that shall be proposed by the Board of Directors and shall be
acceptable to Jefferies & Company, Inc (“Jefferies”). Each Preferred Stock
Director shall serve until his or her successor is duly elected and qualified or
until such director’s earlier resignation, removal, death or incapacity. The
Blackstone Director and the General Atlantic Director may be removed at any time
with or without cause by Blackstone and GA, respectively. A vacancy in the
office of the Blackstone Director or the General Atlantic Director may be filled
by Blackstone or General Atlantic, respectively. A vacancy in the office of the
Third Director may be filled by a proposal by the Board of Directors that is
acceptable to Jefferies. The rights set forth in this Section 6.5 shall
terminate with respect to Blackstone, GA and Jefferies at such time that such
entity no longer holds at least 25% of the shares of the Securities that each
such entity purchased pursuant to this Securities Purchase Agreement.

Section 6.6 Convertibility. (a) The Company and each Investor shall, and the
Company shall cause each of its subsidiaries to, cooperate and use their
respective commercially reasonable efforts to take, or cause to be taken, all
appropriate action, and to make, or cause to be made, all filings reasonably
requested by the Investors and necessary, proper or advisable under applicable
laws and make effective the transactions contemplated by this Agreement,
including, but not limited to, their respective commercially reasonable efforts
to assist the Investors to promptly obtain, all permits, consents, approvals,
authorizations, qualifications and orders of Governmental Entities as are
necessary for the free convertibility of the Series A-2 Shares into Series A-1
Shares.

(b) The Company and each Investor (i) shall use their respective commercially
reasonable efforts to promptly file or cause to be filed, (x) within 10 days
from the date hereof, all required filings under the HSR Act and, (y) as
promptly as reasonably practicable, all required filings under other applicable
antitrust laws that the Investors reasonably determine in good faith to be
necessary or appropriate to effect the transactions contemplated by this
Agreement including but not limited to, the free convertibility of the Series
A-2 Shares into Series A-1 Shares, (ii) shall consult and cooperate with each
other in the preparation of such filings, (iii) shall promptly inform the other
parties of any material communication received by such party from any
Governmental Entity regarding the transactions contemplated by this Agreement
and shall enable the other party to participate in any communications and
meetings with any Governmental Entity regarding the transactions contemplated by
this Agreement unless prohibited by the Governmental Entity.

Section 6.7 Filing Fees. The Company shall reimburse each Investor for such
Investor’s HSR filing fees incurred in connection with the Securities Purchase.

ARTICLE VII

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS

Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investors herein shall survive the execution of this Agreement, the delivery
to the Investors of the Securities being purchased and the payment therefor.

 

-13-



--------------------------------------------------------------------------------

ARTICLE VIII

NOTICES

Except as otherwise provided in this Agreement, all notices, requests, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been duly given when delivered by hand or overnight
courier service, or when received by facsimile transmission if promptly
confirmed, as follows:

 

  (a) if to the Company, to:

Knight Capital Group, Inc.

Attention: Chief Financial Officer

545 Washington Boulevard

Jersey City, New Jersey 07310

Fax: (201) 557-8015

with a copy to:

Wachtell, Lipton, Rosen & Katz

Attention: Edward D. Herlihy

                 David M. Silk

                 Nicholas G. Demmo

51 West 52nd Street

New York, New York 10019

Fax: (212) 403-2000

 

  (b) if to Jefferies & Company, Inc., to:

Jefferies & Company, Inc.

Attention: General Counsel

520 Madison Avenue

New York, New York 10022

Fax: (646) 619-4974;

with a copy to:

White & Case LLP

1155 Avenue of the Americas

New York, NY 10036

Attention: Ronald Brody and Colin Diamond

Fax: (212) 354-8113

 

  (c) if to Jefferies High Yield Trading, LLC, to:

Jefferies High Yield Trading, LLC

Attention: General Counsel

520 Madison Avenue

 

-14-



--------------------------------------------------------------------------------

New York, New York 10022

Fax: (646) 619-4974;

with a copy to:

White & Case LLP

1155 Avenue of the Americas

New York, NY 10036

Attention: Ronald Brody and Colin Diamond

Fax: (212) 354-8113

 

  (d) if to Blackstone Capital Partners VI L.P., to:

Blackstone Capital Partners VI L.P., at the address to be provided to the
Company in writing;

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Fax: (212) 455-2502

 

  (e) if to Blackstone Family Investment Partnership VI – ESC L.P., to:

Blackstone Family Investment Partnership VI – ESC L.P., at the address to be
provided to the Company in writing;

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Fax: (212) 455-2502

 

  (f) if to Blackstone Family Investment Partnership VI L.P., to:

Blackstone Family Investment Partnership VI L.P., at the address to be provided
to the Company in writing;

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

 

-15-



--------------------------------------------------------------------------------

Fax: (212) 455-2502

 

  (g) if to GETCO Strategic Investments, LLC, to:

GETCO Strategic Investments, LLC, at the address to be provided to the Company
in writing;

 

  (h) if to TD Ameritrade Holding Corporation, to:

TD Ameritrade Holding Corporation, at the address to be provided to the Company
in writing;

with a copy to:

Foley & Lardner LLP

321 N. Clark Street, Suite 2800

Chicago, IL 60654

Attention: Patrick Daugherty

Fax: (312) 832-4700

 

  (i) if to Stephens Investments Holdings LLC, to:

Stephens Investments Holdings LLC, at the address to be provided to the Company
in writing;

 

  (j) if to Stifel Financial Corp. to:

Stifel Financial Corp., at the address to be provided to the Company in writing;

or to such other address, facsimile number or telephone as either party may,
from time to time, designate in a written notice given in a like manner.

ARTICLE IX

CHANGES

Any term of this Agreement may be amended or waived only with the written
consent of the Company and (i) the holders of at least seventy-five percent of
the then-outstanding Securities or (ii) for an amendment or waiver effected
prior to the Closing purchasers obligated to purchase seventy-five percent of
the Securities to be issued at Closing; provided, that any amendment or waiver
that expressly and adversely affects only a single Investor shall require the
consent of such Investor and any amendment of or waiver to the requirements of
Exhibit A to this Agreement shall require the consent of all Investors. Any
amendment or waiver effected in accordance with this Article IX shall be binding
upon each

 

-16-



--------------------------------------------------------------------------------

Investor and each transferee of the Securities (or the Common Stock issuable
upon conversion thereof), each future holder of all such securities and the
Company.

ARTICLE X

HEADINGS

The headings of the various sections of this Agreement have been inserted for
convenience or reference only and shall not be deemed to be part of this
Agreement.

ARTICLE XI

ASSIGNMENT

Neither this Agreement nor any right, remedy, obligation nor liability arising
hereunder or by reason hereof shall be assignable by any party hereto without
the prior written consent of the other parties, and any attempt to assign any
right, remedy, obligation or liability hereunder without such consent shall be
void, except an assignment by any Investor, in the case of a merger or
consolidation where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity that is the survivor of such
merger or consolidation or the purchaser in such sale.

ARTICLE XII

SEVERABILITY

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

ARTICLE XIII

GOVERNING LAW; SUBMISSION TO JURISDICTION, ETC.

This Agreement will be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties hereto agrees (a) to submit to the
non-exclusive personal jurisdiction of the State or Federal courts in the
Borough of Manhattan, The City of New York, (b) that non-exclusive jurisdiction
and venue shall lie in the State or Federal courts in the State of New York, and
(c) that notice may be served upon such party at the address and in the manner
set forth for such party in Article VIII. To the extent permitted by applicable
law, each of the parties hereto hereby unconditionally waives trial by jury in
any legal action or proceeding relating to the Transaction Documents or the
transactions contemplated hereby or thereby.

 

-17-



--------------------------------------------------------------------------------

ARTICLE XIV

INTEGRATION

This Agreement and the other Transaction Documents supersede all prior
agreements and understandings (whether written or oral) among the Company, on
the one hand, and the Investors, on the other hand, or either of them, with
respect to the subject matter hereof.

ARTICLE XV

COUNTERPARTS

This Agreement may be signed in one or more counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same agreement.

ARTICLE XVI

INFORMATION

The Company agrees to cooperate in good faith with any request by an Investor to
furnish such Investor with all information concerning itself, its subsidiaries,
directors, officers and stockholders and such other matters as may be reasonably
necessary in connection with any statement, filing, notice or application made
by or on behalf of such Investors or any of its respective subsidiaries to any
Governmental Entity in connection with the Securities Purchase.

ARTICLE XVII

[RESERVED]

ARTICLE XVIII

TERMINATION

This Agreement may be terminated at any time prior to the Closing:

(a) by any of the Investors or the Company if the Closing shall not have
occurred by 9:30 am New York Time on August 6, 2012; provided, however, that the
right to terminate this Agreement under this Section shall not be available to
any party whose failure to fulfill any obligation under this Agreement shall
have been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date;

(b) by any of the Investors or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; or

(c) by the mutual written consent of the purchasers obligated to purchase
seventy-five percent of the Securities to be issued at Closing and the Company.

 

-18-



--------------------------------------------------------------------------------

In the event of termination of this Agreement as provided in this Section, this
Agreement shall forthwith become void and there shall be no liability on the
part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of any covenant of this Agreement.

ARTICLE XIX

ENTIRE AGREEMENT, ETC.

This Agreement (including the Schedules and Exhibits hereto) and the other
Transaction Documents constitute the entire agreement, and supersede all other
prior agreements, understandings, representations and warranties, both written
and oral, between the parties, with respect to the subject matter hereof.

ARTICLE XX

NO THIRD PARTY BENEFICIARIES

Nothing contained in this Agreement, expressed or implied, is intended to confer
upon any person or entity other than the Company and the Investors (and any
subsidiary of any Investor), any benefits, rights, or remedies.

 

-19-



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED: KNIGHT CAPITAL GROUP, INC. By:  

/s/ Thomas M. Joyce

  Name: Thomas M. Joyce   Title: CEO



--------------------------------------------------------------------------------

JEFFERIES & COMPANY, INC. By:  

/s/ Michael J. Sharp

  Name: Michael J. Sharp   Title: EVP, General Counsel



--------------------------------------------------------------------------------

JEFFERIES HIGH YIELD TRADING, LLC By:  

/s/ Andrew Wittacker

  Name: Andrew Wittacker   Title: Vice Chairman



--------------------------------------------------------------------------------

Blackstone Capital Partners VI L.P.

By:   Blackstone Management Associates VI L.L.C., its general partner By:   BMA
VI L.L.C., its managing member

By:

 

/s/ Chinh Chu

  Name: Chinh Chu   Title: Senior Managing Director



--------------------------------------------------------------------------------

Blackstone Family Investment Partners VI L.P.

By:   BCP VI Side-by-Side GP L.L.C., its general partner

By:

 

/s/ Chinh Chu

  Name: Chinh Chu   Title: Senior Managing Director



--------------------------------------------------------------------------------

Blackstone Family Investment Partnership VI ESC L.P. By:   BCP VI Side-by-Side
GP L.L.C., its general partner

By:

 

/s/ Chinh Chu

  Name: Chinh Chu   Title: Senior Managing Director



--------------------------------------------------------------------------------

GETCO STRATEGIC INVESTMENTS, LLC By:  

/s/ Darren Mast

  Name: Darren Mast   Title: COO



--------------------------------------------------------------------------------

TD AMERITRADE HOLDING CORPORATION By:  

/s/ Fred Tomczyk

  Name: Fred Tomczyk   Title: President & CEO



--------------------------------------------------------------------------------

STEPHENS INVESTMENTS HOLDINGS LLC By:  

/s/ Curt Bradley

  Name: Curt Bradley   Title: Manager



--------------------------------------------------------------------------------

STIFEL FINANCIAL CORP. By:  

/s/ Victor J. Nesi

  Name: Victor J. Nesi   Title: SVP



--------------------------------------------------------------------------------

EXHIBIT A

 

Investor Name

   Aggregate
Purchase Price      Total
Securities
Held  

Jefferies & Company, Inc.

   $ 100,000,000         100,000   

Jefferies High Yield Trading, LLC

   $ 25,000,000         25,000   

Blackstone Capital Partners VI L.P.

   $ 86,926,875         86,927   

Blackstone Family Investment Partnership VI – ESC L.P.

   $ 529,375         529   

Blackstone Family Investment Partnership VI L.P.

   $ 43,750         44   

GETCO Strategic Investments, LLC

   $ 87,500,000         87,500   

TD Ameritrade Holding Corporation

   $ 40,000,000         40,000   

Stephens Investments Holdings LLC

   $ 30,000,000         30,000   

Stifel Financial Corp.

   $ 30,000,000         30,000   